 

Exhibit 10.24

 

[tex10-24logo.jpg]

Ritchie Bros. Auctioneers (Canada) Ltd.
9500 Glenlyon Parkway,
Burnaby, BC Canada V5J 0C6

 

      778.331.5500   Fax 778.331.5501   rbauclion.com

 

To: Rob McLeod From: Ravi Saligram CC: Personnel file Date: July 7, 2015 Re:
Transfer    

 

Dear Rob,

 

This will confirm the details of your transfer to the following position.

 

  · Effective Date: July 6, 2015           · Position: Chief Business
Development Officer           · Manager: Ravi Saligram, Chief Executive Officer
          · Direct Reports: Vic Pospiech, Senior Vice President, Sales
Performance       Dino Mollo, Project Lead, Corporate Development

 

All other terms and conditions of your employment will remain the same.

 

We would like to take this opportunity to thank you for your contribution and
look forward to another successful year. If you have any questions, please
contact Caroline Mitchell, Human Resources Business Partner or myself.

 

Yours truly,           Ritchie Bros. Auctioneers (Canada) Ltd.           /s/
Ravi Saligram   /s/ Rob McLeod Ravi Saligram   Rob McLeod Chief Executive
Officer   Chief Business Development Officer       July 7, 2015   July 9, 2015
Date   Date

 

 

 

